DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is a response to Applicant’s arguments and amendment filed 01/29/2021. Claims 1-3 and 5-11 are amended. Claim 4 is cancelled. Claims 1-3 and 5-11 are currently pending.
The rejection of claims 3 and 11 under 35 U.S.C. 112(b) has been withdrawn in view of Applicant’s amendment.
The rejection of claim 11 under 35 U.S.C. 112(d) has been withdrawn in view of Applicant’s amendment.
Response to Arguments
Applicant’s arguments, see Remarks, filed 01/29/2021, with respect to the rejection(s) of claim(s) 1-3, 7-8 and 10-11 under 35 U.S.C. 102(a)(1) as being anticipated by Headley, Jr.; claims 4-5 under 35 U.S.C. 103 as being unpatentable over Headley, Jr. in view of Hamilton; claim 6 under 35 U.S.C. 103 as being unpatentable over Headley, Jr. in view of Hamilton and Igov; and claim 9 under 35 U.S.C. 103 as being unpatentable over Headley, Jr. in view of Graber, have been fully considered and are persuasive, in combination with the amendments to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Headley, Jr. in view of Shrivastava as discussed below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 7, the claim recites “the retrieval bag” in line 3. There is insufficient antecedent basis for this limitation in the claim, since a retrieval bag has not been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the claim is interpreted to depend off of claim 2, which introduces a retrieval bag.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 5, 7-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Headley, Jr. (US 2010/0152612 A1) (previously of record) in view of Shrivastava (US 2014/0074144 A1).
	Regarding claim 1, Headley, Jr. discloses (abstract; Paras. [0037]-[0049] and [0063]-[0071]; Figs. 1-4 and 8-13) a surgical device comprising: 
	an elongate shaft (endoscope 10) which extends from a proximal end region to a distal end region thereof (Fig. 1), the shaft defining a first lumen for receiving an elongate camera device therein (third lumen 13 may contain a visual device for viewing an area distal to endoscope 10 including a light source, lens, etc. to view the work site, which one of ordinary skill would’ve understood includes a camera and is consistent with Applicant’s spec., see Pg. 5 lines 9-13) (Para. [0042]), a second lumen for receiving a tissue manipulation device therein (first lumen 11 configured to accommodate tissue acquisition device 30), and a third lumen for receiving a tissue retrieval device therein (lumen 12 configured to accommodate tissue removal device 170, Paras. [0063]-[0065]; Fig. 8), the first, second and third lumens extending from the proximal end region to the distal end region of the elongate shaft (Para. [0040]), and having respective open ends at the distal end region of the elongate shaft (Figs. 1-2 and 8-9); 
	an elongate camera device which extends along the first lumen (visual device for viewing an area distal to endoscope 10 including a light source, lens, etc. to view the work site, which one of ordinary skill would’ve understood includes a camera and is consistent with Applicant’s spec., see Pg. 5 lines 9-13) (Para. [0042]); 
	a tissue manipulation device which extends along the second lumen (tissue acquisition device 30); and 

	the third lumen has a longitudinal axis (longitudinal axis of lumen 12, Figs. 1-2 and 9) and comprises a proximal portion which extends from the proximal end region of the elongate shaft along the longitudinal axis toward the distal end region and a distal portion which extends from the distal end region of the elongate shaft along the longitudinal axis toward the proximal end region (lumen 12 may extend along an entire length of endoscope 10 and would therefore have proximal and distal portions extending towards each other, Para. [0040]; Figs. 1-2 and 9); 
	the proximal portion and the distal portion are contiguous (lumen 12 may extend along entire length of endoscope 10 and would therefore have proximal and distal portions contiguous with each other, Figs. 1-2); 
	the proximal portion has a first dimension in a direction substantially perpendicular to the longitudinal axis of the third lumen (one of ordinary skill would’ve understood cross-section of lumen 12 at a proximal portion to have a component in a direction substantially perpendicular to longitudinal axis of lumen 12, annotated Fig. 3); and
	the open end of the third lumen at the distal end region of the elongate shaft is aligned with the longitudinal axis (one of ordinary skill would’ve understood an open end of lumen 12 at a distal end region aligned with longitudinal axis of lumen 12, see at least Figs. 1-2 and 9).
	However, Headley, Jr. fails to disclose the distal portion has a second dimension greater than the first dimension in the direction substantially perpendicular to the longitudinal axis of the third lumen.
	Shrivastava teaches (Paras. [0067]-[0072]; Figs. 1-5 and 19-21), in the same field of endeavor, a retrieval catheter including a retrieval device (11, Paras. [0063]-[0064]) and a lumen (43) including a proximal portion (inner lumen 43 extends to proximal port 44, Para. [0067]; Fig. 1) having a first dimension in a direction substantially perpendicular to the longitudinal axis of the lumen (annotated Fig. 
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Headley, Jr. to include a distal portion having a second dimension greater than the first dimension as claimed, as taught by Shrivastava, in order to receive the retrieval device and tissue sample within the inflatable tip and inner lumen of the device, allowing for larger tissue samples to be accommodated and removed from the body.

    PNG
    media_image1.png
    918
    791
    media_image1.png
    Greyscale

Annotated Figure 3 of Headley, Jr.

    PNG
    media_image2.png
    335
    819
    media_image2.png
    Greyscale

Annotated Figure 1 of Shrivastava

    PNG
    media_image3.png
    445
    450
    media_image3.png
    Greyscale

Annotated Figure 5 of Shrivastava
	Regarding claim 2, Headley, Jr. (as modified) teaches the device of claim 1. Headley, Jr. further discloses wherein the tissue retrieval device comprises a tissue retrieval bag (distal assembly 180 including expandable portion 181, Paras. [0063]-[0064] and Fig. 10) and an actuation device connected with the tissue retrieval bag (collapsible rim 182, collapsible member 183 and proximal handle portion as described in Para. [0047], which one of ordinary skill would’ve understood to be connected to distal assembly 180 to manipulate it) and operable to move the tissue retrieval bag between a stowed configuration and a deployed configuration (collapsible rim 182 configured to expand expandable portion 181), the tissue retrieval bag being at least partially located within the third lumen of the elongate shaft in the stowed configuration, and being external to the third lumen in the deployed configuration (Figs. 8-10).
	Regarding claim 3, Headley, Jr. (as modified) teaches the device of claim 2. Headley, Jr. further discloses wherein the actuation device comprises: an actuation cord (collapsible rim 182 and collapsible member 183) which extends around an end opening of the retrieval bag (Paras. [0066]-[0067]; Fig. 10) and along the third lumen of the shaft through the open end of the third lumen (collapsible rim 182 and 
	Regarding claim 5, Headley, Jr. (as modified) teaches the device of claim 1. Headley, Jr. further discloses wherein the proximal portion of the third lumen is substantially circular in longitudinal cross-section (Para. [0040]; Fig. 2).
	Regarding claim 7, Headley, Jr. (as modified) teaches the device of claim 1. Headley, Jr. further discloses wherein one of the first, second and third lumens is arranged to provide a suction pathway for fluids contained in the retrieval bag (lumen 12 provides source of suction 173 via lumen 175) (Para. [0063]; Figs. 8-10).
	Regarding claim 8, Headley, Jr. (as modified) teaches the device of claim 1. Headley, Jr. further discloses wherein: the surgical device is configured for use in endoscopic surgical procedures (Paras. [0037]-[0039]); and the camera device is an endoscope (visual device may be built into endoscope) (Para. [0042]).
	Regarding claim 10, Headley, Jr. (as modified) teaches the device of claim 1. Headley, Jr. further discloses wherein the surgical device is configured for use in bladder tumour removal (one of ordinary skill would’ve understood endoscope 10 to be capable of use in bladder tumour removal) (Paras. [0038]-[0039] and [0085]).
	Regarding claim 11, Headley, Jr. discloses (abstract; Paras. [0037]-[0049] and [0063]-[0071]; Figs. 1-4 and 8-13) an elongate shaft (endoscope 10) for a surgical device that extends from a proximal end region to a distal end region thereof (Fig. 1), comprising: 
	a first lumen for receiving an elongate camera device therein (third lumen 13 may contain a visual device for viewing an area distal to endoscope 10 including a light source, lens, etc. to view the work site, which one of ordinary skill would’ve understood includes a camera and is consistent with Applicant’s spec., see Pg. 5 lines 9-13) (Para. [0042]); 
	a second lumen for receiving a tissue manipulation device therein (first lumen 11 configured to accommodate tissue acquisition device 30); and 
	a third lumen for receiving a tissue retrieval device therein (lumen 12 configured to accommodate tissue removal device 170) (Paras. [0063]-[0065] and Fig. 8), wherein: 
	the first, second and third lumens extend from the proximal end region to the distal end region of the elongate shaft (Para. [0040]) and have respective open ends at the distal end region of the elongate shaft (Figs. 1-2 and 8); 
	the third lumen has a longitudinal axis (longitudinal axis of lumen 12, Figs. 1-2 and 9) and comprises a proximal portion which extends from the proximal end region of the elongate shaft along the longitudinal axis toward the distal end region and a distal portion which extends from the distal end region of the elongate shaft along the longitudinal axis toward the proximal end region (lumen 12 may extend along an entire length of endoscope 10 and would therefore have proximal and distal portions extending towards each other, Para. [0040]; Figs. 1-2 and 9); 
	the proximal portion and the distal portion are contiguous (lumen 12 may extend along entire length of endoscope 10 and would therefore have proximal and distal portions contiguous with each other, Figs. 1-2); 

	the open end of the third lumen at the distal end region of the elongate shaft is aligned with the longitudinal axis (one of ordinary skill would’ve understood an open end of lumen 12 at a distal end region aligned with longitudinal axis of lumen 12, see at least Figs. 1-2 and 9).
	However, Headley, Jr. fails to disclose the distal portion has a second dimension greater than the first dimension in the direction substantially perpendicular to the longitudinal axis of the third lumen.
	Shrivastava teaches (Paras. [0067]-[0072]; Figs. 1-5 and 19-21), in the same field of endeavor, a retrieval catheter including a retrieval device (11, Paras. [0063]-[0064]) and a lumen (43) including a proximal portion (inner lumen 43 extends to proximal port 44, Para. [0067]; Fig. 1) having a first dimension in a direction substantially perpendicular to the longitudinal axis of the lumen (annotated Fig. 1 with respect to claim 1 above), and a distal portion having a second dimension greater than the first dimension in the direction substantially perpendicular to the longitudinal axis of the lumen (inner lumen 43 includes inflatable tip 50 at a distal portion of inner lumen 43 and includes a second dimension greater than the first dimension in the direction substantially perpendicular to the longitudinal axis of inner lumen 43, since inflatable tip 50 extends outward at a distal end region of inner lumen 43, see Figs. 1, 4 and annotated Fig. 5 with respect to claim 1 above and also Para. [0072]), the open end of the lumen at the distal end region aligned with the longitudinal axis (Figs. 1-5) for the purpose of receiving the retrieval device and thrombus within the inflatable tip and inner lumen of the retrieval catheter, such that the thrombus may be removed (Paras. [0110]-[0111]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Headley, Jr. to include a distal portion having a second .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Headley, Jr. in view of Shrivastava as applied to claim 1 above, and further in view of Igov (US 2016/0174814 A1) (previously of record).
	Regarding claim 6, Headley, Jr. (as modified) teaches the device of claim 1.
	However, Headley, Jr. (as modified) fails to teach wherein the distal portion of the third lumen is substantially oval or lozenge-shaped in longitudinal cross-section.
	Igov teaches (Para. [0140]), in the same field of endeavor, an endoscope with multiple lumens and a tissue retrieval device (folding sample bag 1770) mounted inside a working channel, wherein the shape of the working channel may be one or more of many shapes including oval or circular (Para. [0140]).
	Therefore, Headley, Jr. (as modified) fails to teach the distal portion of the lumen being substantially oval or lozenge-shaped, but teaches the lumen being substantially circular (Para. [0040]), and Igov teaches the lumen being either circular or oval-shaped and therefore discloses that these are interchangeable or known equivalents in the art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc..
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Headley, Jr. in view of Shrivastava as applied to claim 1 above, and further in view of Graber (US 5190561) (previously of record).
	Regarding claim 9, Headley, Jr. (as modified) teaches the device of claim 1.
	However, Headley, Jr. fails to disclose wherein the device is configured for use in laparoscopic surgical procedures; and the camera device is a laparoscope.
	Graber teaches (Col. 4 line 52-Col. 5 line 3; Fig. 4), in the same field of endeavor, a device for extracting tissue, wherein the device is configured for use in laparoscopic surgical procedures (abstract), including a tissue retrieval device (web 72, Figs. 5-9) and a camera, wherein the camera device is a laparoscope (camera placed over laparoscope and therefore included with laparoscope) for the purpose of providing visualization and the capability to monitor laparoscopic surgical procedures being performed (Col. 4 line 52-Col. 5 line 3).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Headley, Jr.’s (as modified) device with the laparoscope, as taught by Graber, in order to provide the capability of performing laparoscopic surgical procedures with visualization via the camera as taught in Graber.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2011/0257477 A1 to McWeeney, disclosing an endoscopic device with a distal portion having a larger dimension than a proximal portion of the device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIGID K BYRD/Examiner, Art Unit 3771   

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771